Citation Nr: 0010771	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

3.  Entitlement to service connection for a headache 
disorder, claimed as a residual of a concussion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active wartime service from May 1966 to 
August 1970.  This matter originally came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions issued by the Montgomery, Alabama Regional Office 
(hereinafter RO) of the Department of Veterans Affairs 
(hereinafter VA) which denied, in pertinent part, entitlement 
to an increased evaluation for post-traumatic stress disorder 
(PTSD), as well as service connection for bilateral hearing 
loss and residuals of an in-service concussion, including 
headaches.  Following a September 1995 remand by the Board 
and VA examinations, service connection for bilateral hearing 
loss was granted by a March 1996 rating decision.  However, 
the additional issues on appeal remained denied.  The 
appellant thereafter appealed the noncompensable rating 
assigned to his bilateral hearing loss disability.  The case 
was returned to the Board in May 1996.

In August 1996, a Central Office hearing was held in 
Washington, D.C. before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  The case was subsequently remanded in November 
1996; the RO has now returned the case to the Board for 
appellate review.

The Board notes that the RO issued a rating decision in 
January 1999, in which the appellant's claim of entitlement 
to service connection for peripheral neuropathy caused by 
exposure to herbicides was denied.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for the appeal of this issue, the Board has 
not included it in its consideration of the issues on appeal. 

The issue of an evaluation in excess of 30 percent for PTSD 
will be addressed in the REMAND section which follows the 
ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

3.  It is probable that the appellant's headache disorder had 
its onset in service as a result of a closed head injury 
caused by an explosion in Vietnam.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. 
Diagnostic Code 6100 (1999)).

2.  Resolving the benefit of the doubt in favor of the 
appellant, a headache disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that both of the appellant's increased rating 
claims and his service connection claim are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to these claims and that all relevant facts have been 
developed.  The Board concludes that, as required by the 
applicable statute, the duty to assist has been fulfilled.  
Id.

I.  Increased Hearing Loss Claim.

This issue was remanded in the most recent Board remand.  In 
part, it was to be determined whether the appellant desired 
to pursue this issue.  If there was affirmative indication, 
then an examination was to be scheduled.  Correspondence was 
sent to the appellant, and there was no response.  
Accordingly, no examination was conducted.  As the matter has 
not been specifically withdrawn, the Board will enter a 
decision based on the evidence of record.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
report of the VA audiometric examination conducted in 
December 1995.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Review of the revised criteria reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new or the old criteria are used.  
There is no change to the application in this case by the 
most recent revision, so neither set of criteria may be said 
to have a liberalizing effect in this case.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
February 1992; a zero percent evaluation was assigned.  On 
the audiometric evaluation conducted in December 1995, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
10
40
40
45
34
Left
15
45
50
55
41

The speech audiometry testing revealed speech recognition 
ability of 92 percent in the right ear and 92 percent in the 
left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO assigned 
a noncompensable disability evaluation which the appellant 
contends is insufficient.  Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the August 1996 Central 
Office hearing testimony that he cannot hear the doorbell or 
the telephone ringing and that he cannot hear emergency 
vehicle sirens while driving.  However, the objective 
clinical evidence of record simply does not support an 
evaluation in excess of zero percent for his bilateral 
hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  However, in this 
case, the appellant's hearing loss disability has never been 
of compensable severity and therefore staged ratings are 
inapplicable.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under current regulations, a zero percent 
rating is yielded by the December 1995 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation his bilateral hearing loss disability.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.

II.  Headache Disorder Claim.

Service records reflect that the appellant had active combat 
service in the Republic of Vietnam for approximately one year 
and four months, and that he was awarded the Combat Action 
Ribbon, the Purple Heart Medal and the Bronze Star Medal with 
Valor Device.  Unfortunately, the appellant's complete 
service medical records, to include any evidence of an in-
service concussion and the examination upon separation from 
active service, are not available.  However, he has stated on 
several occasions and provided sworn testimony regarding in-
service head trauma, to include a minor concussion incurred 
during a mortar blast; to date, this injury has been 
recognized by the VA as the cause of the appellant's 
bilateral hearing loss, as well as his tinnitus.

Initially, the Board notes that the appellant's military 
personnel records indicate that he was in combat, as 
recognized by the medals awarded, and the grant of service 
connection for PTSD.  Nevertheless, it does not appear from 
the RO's November 1992 rating decision, nor from its June 
1993 Statement of the Case (SOC), or any subsequent 
Supplemental Statements of the Case (SSOC), that 38 U.S.C.A. 
§ 1154(b) was ever considered in relation to the headache 
disorder claim.

That provision states that the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  That statute also provides 
that service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that, 
while 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected, it does considerably lighten the burden 
on the veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat service.  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995); see also 
Collette v. Brown, 82 F. 3d 389, 392 (1996).  

The appellant filed an initial application for disability 
benefits in September 1970.  In describing the nature of the 
sickness, diseases or injuries claimed, the appellant stated 
that a rocket round exploded near him and his eardrum was 
affected; he then stated that sometimes his hearing in the 
left ear completely goes "and I get severe headaches."  The 
appellant failed to report for a scheduled VA examination in 
December 1970.

Following a September 1995 Board remand and additional VA 
examinations in December 1995 and January 1996, service 
connection for bilateral hearing loss due to in-service 
acoustic and/or head trauma was granted by a March 1996 
rating decision.  

During the December 1995 VA examination, the appellant 
reported recurrent occipital headaches.  The Board notes that 
the December 1995 VA examiner concluded that that the 
appellant's reported history, to include "episodes that last 
less than one hour," was consistent with a mild concussion.  
During the September 1996 Central Office Hearing before the 
Board, the appellant testified that he currently suffered 
from recurrent severe headaches induced by stress and/or 
bright lights.  Review of the medical evidence of record 
reveals that the appellant has consistently, between 1992 and 
1998, complained of persistent recurring headaches that have 
sometimes been described as migraine-like.  In addition, the 
appellant's treating VA psychiatrist has indicated, in notes 
dated in June 1998 and September 1998, that the appellant 
suffered a concussion from a mortar blast with sequelae of 
recurring headaches and hearing loss and that the concussion 
led to persistent recurring migraine headaches.  It is noted 
that there is a November 1998 examination which indicates 
that there was no headache disorder.  It does not appear, 
however that the claims folder was available, and this is 
examination result is contradicted by the other evidence on 
file.

After reviewing the evidence of file, the Board finds that 
these facts and the doctrine of reasonable doubt, provide a 
proper basis for granting service connection for a headache 
disorder.  The appellant's statements and sworn testimony 
regarding in-service exposure to explosions as well as a 
concussion with resultant headache symptomatology are 
credible, and are competent evidence concerning the reported 
in-service injury as well as manifestations of symptoms.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 3.306 (b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995) (aff'd, 78 F.3d. 604 (Fed. Cir. 
1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the appellant's current 
headache disorder can be reasonably attributable to an in-
service combat injury, characterized as a concussion.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Service connection for a headache disorder is granted.


REMAND

For the reasons set forth below, this matter again must be 
remanded.

The appellant's service-connected PTSD has been evaluated 
under 38 C.F.R. § 4.132, which contemplates mental disorders.  
Generally, the same rating criteria applied to all disorders 
listed under 38 C.F.R. § 4.132.  However, the rating criteria 
which apply to mental disorders were amended effective in 
November 1996, redesignated under 38 C.F.R. § 4.130, and the 
new rating criteria apply to all listed disorders, including 
PTSD.

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected PTSD, 
beginning in November 1996.  The appellant must be afforded 
review of the applicable rating for his PTSD for all 
applicable periods, under both the old and new criteria for 
nervous disorders.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected disorder. the facts found - "staged" 
ratings. The RO has not considered whether staged ratings are 
appropriate in this case and must do so.  Furthermore, there 
is no indication in the evidence of record of how much, if 
any, of the appellant's overall psychiatric symptomatology is 
due to his PTSD as opposed to his other chronic medical or 
psychiatric problems, if any.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In light of the above legal provisions, there is a matter in 
need of clarification.  The March 1999 SSOC suggests that the 
"50" percent rating is to be continued.  Further, he is 
provided with law, regulations, and discussion that a rating 
in excess of 50 percent is not warranted.  Review of the 
record before the Board does not reveal any rating action 
that assigned a "50" percent rating, nor is it clear, if 
assigned, the effective date of the award.  In view of the 
legal holdings above, knowledge of these matters is needed to 
review the claim.  If this is a misprint, then the 
appropriate discussion should be undertaken.

In addition, it appears that not all VA mental health 
treatment records have been associated with the claims file.  
For example, the October 1997 Mental Health Clinic Patient 
Treatment Care Plan indicates that psychological testing of 
the appellant was conducted and the results of said testing 
were likely part of the reason that it was recommended that 
the appellant take some time off from work; however, these 
records have not been associated with the claims file.

The VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  The considerations described above 
require a search for relevant medical records and further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The veteran is informed that if there 
are private medical records of 
psychiatric treatment, records of which 
have not been submitted, he should either 
submit the records, or notify the RO of 
such records, so that they might attempt 
to obtain them.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should, if so 
requested, contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should also attempt to secure 
copies of all VA psychiatric and medical 
records pertaining to the appellant, 
dated from 1997 onward, to the extent not 
already on file.  The appellant should 
identify the VA facilities from which he 
has received treatment since 1997, as 
needed.  In particular, the RO should 
obtain the psychological testing 
performed at VAMC Birmingham Mental 
Hygiene Clinic in October 1997.

3.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  It is very important 
that the examiner be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
The psychiatric examiner should utilize 
the data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies should be conducted.

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1992 to the present.  
It is imperative that the examiner also 
provide a explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.  The 
examiner is requested to provide a 
complete rationale for any opinion 
expressed.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
psychiatric examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination regarding the 
issue on appeal.  Initially, the RO 
should clarify whether the current rating 
is 30 or 50 percent.  If the rating was 
raised, a copy of the rating action 
should be associated with the claims 
folder, or at least the effective date of 
the increase should be determined for the 
record.  If appropriate, the RO should 
also specifically cite the old 
regulations and criteria regarding the 
evaluation of mental disorders, to the 
extent not provided to the appellant and 
his representative.  The RO should 
determine whether these old regulations 
or the revised regulations, effective 
November 7, 1996, are most favorable to 
the appellant.  The RO should also 
consider the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999), and whether separate ratings can 
be assigned for separate periods of time 
based on the facts found ("staged" 
ratings).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


- 15 -


